Citation Nr: 0812293	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Christopher Montano


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, which, in 
pertinent part, found that the appellant was not eligible for 
VA death benefits.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
have not been met.  38 U.S.C.A. §§ 101(2), 107, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.40, 3.341, 
3.102, 3.159, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board notes that with respect to the appellant's  claim, 
the facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of the earlier effective date claim; therefore no VCAA notice 
is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

The Board adds that general due process considerations have 
been satisfied.  See 38 C.F.R. § 3.103 (2007).  The appellant 
has been provided ample opportunity to present evidence and 
argument in support of her claim, and she has in fact done 
so.  She has declined the opportunity to present testimony at 
a personal hearing.


Legal Criteria

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based upon service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  Moreover, a service 
department determination as to an individual's service shall 
be binding on VA.  Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Thus, if the United States service department does not verify 
the claimed service, the applicant's only recourse lies 
within the relevant service department, not with VA.  Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based upon Philippine service unless a United States service 
department documents or certifies their service.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  



Analysis

In this case, the appellant's deceased spouse does not have 
the requisite qualifying service for purposes of VA death 
benefits.  The NPRC, in a May 2006 response, found that there 
was no evidence that the appellant's spouse had served in the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

The Board acknowledges that the appellant submitted a 
certification from the Republic of the Philippines Department 
of the National Defense that shows that her husband had 
recognized guerilla service in the United States Armed 
Forces.  However, the appellant's own assertions and the 
Philippine Army certification as to the appellant's spouse's 
particular service fail to meet the requirements of 38 C.F.R. 
§ 3.203(a) because  they do not constitute a document from a 
United States service department.  

Alternatively, the United States service department's (i.e., 
the NPRC's) communications that failed to verify the alleged 
service are binding on VA.  38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  The service department 
has determined that the appellant's deceased spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the United States 
Armed Forces.  Moreover, the certificate that the appellant 
has submitted does not verify service, as necessary for 
entitlement to VA benefits.  The Board must therefore find 
that the appellant's spouse did not have the type of 
qualifying service, enumerated in 38 C.F.R. § 3.40, that 
would confer basic eligibility for VA benefits.  Accordingly, 
the appellant's claim for entitlement to VA death benefits 
must be denied, due to the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


